                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:20-CV-191-D


TIMOTHY D. BEST,                               )
                                               )
                           Plaintiff,          )
                                               )                            "

                   ~                           )                   ORDER
                                               )
BELLEVUE HOSPITAL,                             )
ELLENVILLE REGIONAL HOSPITAL,                  )
and PRIME CARE MEDICAL, INC.,                  )
                                               )
                           Defendants.         )


       On October 13, 2020, Timothy D. Best ("Best'' or ''plaintiff''), appearing pro se, filed a

motion to proceed in forma pauperis under 28 U.S.C. § 1915 [D.E. 1] and a proposed complaint

[D.E. 1]. On November 5, 2020, the court referred the motion to Magistrate Judge Numbers for a

frivolity review [D.E. 5]. On December 9, 2020, Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 6] and recommended that the claim against Prime Care Medical,

Inc. be allowed to proceed, and that the claims against Bellevue Hospital and Ellenville Hospital be

dismissed because they are barred by the statute of limitations [D.E. 6]. Best did not object to the

M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not c~~duct a de novo review, but instead must only satisfy itselfthat
                                        ·;.\




             Case 4:20-cv-00191-D Document 9 Filed 01/06/21 Page 1 of 2
there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 31 S (quotation omitted). If a party makes only general objections, de novo review is not

required. See Wells v. Shriners Hosp., 109 F.3d 198, 200 (4th Cir. 1997). "In order to preserve for

appeal an issue in a magistrate judge's report, a party must object to the finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Duffy. 8S8 F.3d 239, 24S (4th Cir. 2017) (quotation omitted); see

United States v. Midgette, 478 F.3d 616,622 (4th Cir. 2007). ,

       The court has reviewed the M&R and the entire record, and is satisfied that there is no clear

error on the face of the record. See Diamond, 416 F.3d at 31S. Thus, the court adopts the

conclusions in the M&R.

       In sum, the court GRANTS plaintiff's application to proceed in forma pauperis [D.E. l],

ADOPTS the conclusions in the M&R [D.E. 6], ALLOWS plaintiff's complaint against Prime Care

Medical, Inc. to proceed, and 'DIS:tvfISSES plaintiff's claims against Bellewe Hospital and

Ellenville Regional Hospital as barred by the statute of limitations.

        SO ORDERED. This .J!.... day of January 2021.




                                                          ~SC.DEVERill
                                                          United States District Judge




                                                   2

             Case 4:20-cv-00191-D Document 9 Filed 01/06/21 Page 2 of 2
